Case 1:20-cv-10235 Document 1-1 Filed 02/06/20 Page 1 of 28

 

CT Corporation Service of Process
Transmittal
01/17/2020
CT Log Number 537002745

TO: Laurie Penna, Casualty Claims Supervisor, AVP
Chubb & Son, Inc.
555 Long Wharf Dr Ste 10
New Haven, CT 06511-6104

RE: Process Served in Massachusetts

FOR: Federal Insurance Company (Domestic State: IN)

ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION: NEW ENGLAND LEAD BURNING COMPANY, INC., ETC., PLTF. vs. FEDERAL INSURANCE
COMPANY, DFT.
DOCUMENT(S) SERVED: LETTER, SUMMONS, INTRODUCTION, MOTION, NOTICE
COURT/AGENGY: Commonwealth of Massachusetts - Trial Court, MA
Case # 2020CV00037BLS2
NATURE OF ACTION: Insurance Litigation
ON WHOM PROCESS WAS SERVED: C T Corporation System, Boston, MA
DATE AND HOUR OF SERVICE: By Regular Mail on 01/17/2020 postmarked on 01/16/2020
JURISDICTION SERVED : Massachusetts
APPEARANCE OR ANSWER DUE: Within 20 days
ATTORNEY(S) / SENDER(S): Thomas J. Conte

Mirick, O'Connell, DeMallie & Lougee, LLP
100 Front Street

Worcester, MA 01608

(508) 791-8500

ACTION ITEMS: CT has retained the current log, Retain Date: 01/17/2020, Expected Purge Date:
01/27/2020

Image SOP
Email Notification, CT Corp ct_corp@chubb.com
Email Notification, Laurie Penna lpenna@chubb.com

Email Notification, John Sussingham jsussingham@chubb.com

SIGNED: C T Corporation System
ADDRESS: 155 Federal St Ste 700

Boston, MA 02110-1727
For Questions: 800-448-5350

MajorAccountTeam1 @wolterskluwer.com

Page 1 of 1 / RK

Information displayed on this transmittal is for CT
Corporation's record keeping purposes only and is provided to
the recipient for quick reference. This information does not
constitute a legal opinion as.to the nature of action, the
amount of damages, the answer date, or any information
contained in the documents themselves. Recipient is
responsible for interpreting said documents and for taking
appropriate action. Signatures on certified mail receipts
confirm receipt of package.only, not contents,
 

 

 

OTTZO VW ‘uo\sog

002 ANS ‘Jaads jesape SST
wa3sAs UoIyes0dJ07 15 0/3
ANVWdINOD JDNVYENSNI 1Vesd033

0079-81120 VIN ‘NO.LSOG
018 ALINS “LATULS NOLONIHSYM 0001
JONVYNSNI JO NOISIAIG
SLLASNHOVSSVW SO HLTVAMNOWWOD

 

 

 

ocoz 9b Nvr epzz9eoon0
022 b00 $ s1:zoaiz
I SY ie

ah ge J 4
SAM 1 Aan nd KE IOVISO ST

 

0029-81170 VIN “NOLSOG

018 FLINS ‘LAFULS NO.LONIHSWA\ 0001
FANMHOSNL IO NOISEA IC

 

FeleL2AGt PPE AND ica feign

 

 

 

 
Case 1:20-cv-10235 Document 1-1 Filed 02/06/20 Page 3 of 28

COMMONWEALTH OF MASSACHUSETTS
Office of Consumer Affairs and Business Regulation

DIVISION OF INSURANCE

1000 Washington Street + Suite 810 « Boston, MA 02118-6200
(617) 521-7794 *« FAX (617) 521-7475

 

http:/Avew.mass.gov/doi
CHARLES D. BAKER MIKE KENNEALY
GOVERNOR SECRETARY OF HOUSING AND
ECONOMIC DEVELOPMENT
KARYN E. POLITO EDWARD A. PALLESCHI
LIEUTENANT GOVERNOR UNDERSECRETARY
GARY D, ANDERSON
* __ GOMMISSIONER OF INSURANCE
January 16, 2020

FEDERAL INSURANCE COMPANY
c/o CT Corporation System

155 Federal Street, Suite 700

Boston, MA 02110

Re: Service of Process

Dear Sir or Madam:

Enclosed you will find legal process which was served upon the Commissioner of Insurance,
in his capacity as attorney and registered agent for, Service of Process* for a foreign insurance
company, as provided for in Massachusetts General Laws, Chapter 175, §151(3) and §154.

 

 

‘ Please note: All future inquiry or correspondence should be directed to the attention ‘of:

the attorney of record of the enclosed documents. /

t

Sincerely,
Steven CZ

Legal Division
' (617) 521-7432

Enclosure(s)
Case 1:20-cv-10235 Document 1-1 Filed 02/06/20 Page 4 of 28

Commonwealth of Massachusetts

TRIAL COURT OF THE COMMONWEALTH
SUPERIOR COURT DEPARTMENT
CIVIL DOCKET NO. 2020-Gv-00037-BLS2

SUFFOLK, SS.

New England Lead Burning Company, Inc.
‘d/b/a NELCO Worldwide
__» PLAINTIFF(S),

v.

Federal Insruance Company , OEFENDANT(S)
SUMMONS

THIS SUMMONS IS DIRECTED To__ Federal Insurance Company . (Defendant’s name)

You are being sued. The Plaintiff(s) named above has started a lawsuit against you. A copy of the
Plaintiff's Complaint filed against you is attached to this summans and the original complaint has been
filed inthe _Suffolk Supertor Court. YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.

You rust respond to this lawsuit In writing within 20 days. If you do not respond, the court may decide
the case against you and award the Plaintiff everything asked for in the complaint. You will also lose'the
opportunity to tell your side of the stary. You must respond to this lawsult In writing even if you expect
to resolve this.matter with the Plaintiff. If you need mare time to.respond, you may request an
extensian of time In writing from the Court. | : .

* How to Respond. To respond to this lawsult, you must file a written response with the court and mail a
capy to the Plaintiff's Attorney (or the Plaintiff, if unrepresented}. You can do this by: « Superior .

a. Filing your signed original response “with the Clerk's Office for Civil Business, Suffolk / Court, 3 ‘Pemberton Sq.,

Boston, MA _02108_ (address), by mail or In person, AND
b. Delivering or mailing a copy of your response to the he Plaintiffs Attorney/Plaintiff at the following

andr dress: avers Js fegRe . Esaq,., Mirick, O'Connell, DeMallie & Lougee » LLP, 100 Front St.,
What fo D include in your response, An “Answer” Is one type-of response to a Complaint. Your Answer |
must state whether you agree or disagree with the fact(s) alleged In each paragraph of the Complaint.
Some defenses, called affirmative defenses, must be stated In your Answer or you may lose your right to
use them in caurt. If you have any claims against the Plaintiff (referred to as counterclalms) that are
based on'the same facts or transaction described Jn the Complaint, then you must include those claims
In your Answer. Otherwise, you may lose your right to sue the Plaintiff about anything related to this
lawsuit. If you want te have your case heard by a Jury, you must specifically request a jury trial in your
Answer or ina written demand for a Jury trial that you must send to the other side and file with the
court no more than 10 days after sending your Answer. You can also respond to a Camplaint by filing a
"Niotion to Dismiss,” If you believe that the complaint is legally invalid or legally insufficient. A Motion
to Dismiss must be based on one of the legal deficiencies or reasons tisted under Mass. R, Clv. P. 12, if

you are filing a Motion to Dismiss, you must also comply with the filing procedures for “Civi ns”
described in the rules of the Court in which the complaint was filed, available at
www.imass.gov.courts/case-legal-res/rules of court. \ AT

 

. {kof Ao

ja, Boston, MA =~ Date

 
Case 1:20-cv-10235 Document 1-1 Filed 02/06/20 Page 5 of 28

Legal Assistance. You may, wish to get legal help from a lawyer. if you cannot get legal help, some basic
information for people-who represent themselves Is avallable at www.mass.gov/courts/selfhelp.
Required information on all filings: The “civil dacket number” appearing at the top of this notice Is the
case number assighed.to this case arid must appear on the front of your Answer or Motion te Dismiss.

You should refer to yourself-as the “Defendant.”

Witness Hon. Judith Fabricant, Chief Justice on . January 15 , 20,20.
° ita Vey lB ,
Cferk-Magistrate

Note: The number assigned to the Cornplaint by the Clerk-Magistrate at tha beginning of the lawsuit should be Indicated on the
summons before It Is served on the Defendant.

PROOF OF SERVICE OF PROCESS

| hereby certify that on. —_— 20__, | served a copy of this summons,
together with a copy of:thé complaint inthis action, on the defendant named In this summons, tn the. ,
following manner (See Mass. R. Civ. P. 4 (d}(3-5)): -"

 

 

 

Signature:

 

Dated: _ ,20__

N.B. TOPROCESSSERVER: . ..

om 2 weens a

PLEASE ENTER THE DATE THAT YOU MADE SERVICE ON THE DEFENDANT IN THIS BOX — BOTH
ON THE ORIGINAL SUIMIMONS AND ON THE COPY OF THE SUMMONS SERVED ON ‘THE DEFENDANT.

oh,

 

\Iolao

 

 

.
.

 
 

Case 1:20-cv-10235 Document 1-1 Filed 02/06/20 Page 6 of 28

.*

COMMONWEALTH OF MASSACHUSETTS

 

 

 

 

SUFFOLK, SS, SUPERIOR COURT DEPARTMENT
OF THE TRIAL COURT
CIVIL ACTION NO.
CIVIL ACTION NO.
NEW ENGLAND LEAD BURNING
COMPANY, INC, d/b/a NELCO
WORLDWIDE,
Plaintiff *
v, COMPLATNPAND JURYDEMAND
=
FEDERAL INSURANCE COMPANY, LL} a
Defendant => Ss ¢&
inj f SBe
; Qs
C>) # 59s
INTRODUCTION ui gg
cas

ao
k. This action is brought by New England Lead Burning Company, Inc. dii/a

NELCO Worldwide (“NELCO Worldwide”) against Federal Insurance Company (“Federal”) for

breach of contract, declaratory relief, and violations of Massachusetts General Laws Chapters
93A and 176D, arising out of Federal’s unjustified refusal to provide coverage under an
insurance policy it sold to NELCO Worldwide.
2. NELCO Worldwide is the named insured under Federal Forefront Portfolio 3.0
Policy Number 8225-5904 (the “Policy”), which specifically provides coverage for losses
‘resulting from “Computer Fraud,” “Funds Transfer Fraud,” and “Forgery.”
3. NELCO Worldwide was the victim of two (2) separate international wire transfer
“frauds on or about September 12, 2018 and September 27, 2018, respectively, in which a project
administrator in the Company’s finance department, Marilyn Graham (“Graham”), was deceived .
by emails from perpetrators of the fraud forged to appear as if they were coming from NELCO

Worldwide’s National Diagnostic Sales Manager & Strategic International Account Manager,

Client Matior 24999/00014/AS226247, DOCX[ Ver}
 

< eree we

ee a

Case 1:20-cv-10235 Document 1-1 Filed 02/06/20 Page 7 of 28

J oey Harrell (“Harrell”), and a supplier resulting in the transfer of a total of $933,916.55 to two
(2) overseas accounts.

4. ‘ The forged emails, which appeared on the surface neatly identical to emails sent
from Harrell’s real email account and the supplier's account, led to two (2) fraudulent wire
transfers. .

5. To effectuate this scheme, the perpetrators obtained Graham’s login credentials
and, thereafter, entered the NELCO Worldwide computer system to monitor NELCO
Worldwide’s email and financial transactions. In this regard, the perpetrators added two (2) new
mail rules, one to direct a blind copy of all emails to and from Graham to an address outside
NELCO Worldwide and the other to cover their electronic tracks by deleting all such emails
from Graham's sent items, so that neither she nor an administrator would notice the unauthorized
entry and/or the forwarding of all emails sent and received by Graham. This allowed the
attackers to covertly monitor all communications and facilitated their ability to fraudulently
communicate with NELCO Worldwide’s personnel.

6. NELCO Worldwide purchased the Policy, and the Policy is designed, to protect
NELCO Worldwide against precisely the type of loss it has now incurred as a result of the two
(2) fraudulent wire transfers, Yet despite the fact that NELCO Worldwide paid its premiums,
gave prompt notice of the fraud to Federal, and cooperated fully and completely with Federal's
inquiry into the fraud, Federal has failed and refused to pay NELCO Worldwide’s claims for
coverage under the Policy (the “Claims”), except belatedly for Social Engineering coverage in
the amount of $100,000, This refusal to pay constitutes a breach of Federal’s contractual .

obligations,

Citeng Matter 2499510001 6/A5225167,D0CX1Ver:)] 2
AS or see eh EE le ol mere oom eel

eee etn oe Ses ts

LTS ose F

Case 1:20-cv-10235 Document 1-1 Filed 02/06/20 Page 8 of 28

7. NELCO Worldwide seeks a declaration that there is coverage for the Claims
under the Policy, particularly, under the Computer Fraud Coverage provision, the Funds Transfer
Fraud Coverage provision, and Forgery Coverage provision and other clauses, and damages for.
breach of contract due to Federal’s unreasonable failure to honor its obligation under the Policy
to cover the Claims.

8 NELCO Worldwide also seeks damages from Federal under G.L, c. 93A and G.L.
¢, 176D, for, inter alia, intentionally and wrongfully delaying the payment of amounts which
were indisputably due as early as October or November 2018 under one coverage (Social
Engineering) while purportedly “investigating” coverage under the other provisions for
approximately an additional seven (7) months, without any justification or excuse for that delay,
and the misstating and disregarding of material facts in an effort to justify its wrongful denial of
coverage, Asa result, NELCO Worldwide seeks an award of multiple damages, as well as its
attorneys’ fees and costs.

PARTIES

9, Plaintiff NELCO Worldwide is a Massachusetts corporation with a principal place
of business located at 2 Burlington Woods Drive, Suite 300, Burlington, MA 01803.

10, Defendant Federal is an insurance company organized under the laws of the State
of Indiana with its principal place of business located at 202B Hall’s Mill Road, Whitehouse
Station, New Jersey. Federal is authorized to sell or write insurance in Massachusetts and, at all
material times, has conducted and continues to conduct substantial insurance business in the
Commonwealth of Massachusetts, including engaging in the business of selling insurance,
investigating claims, and/or issuing policies that cover policyholders or activities located in

Massachusetts.

Client Maier 2670S00014/A6224047,D0CXIVer3) 3

 
Case 1:20-cv-10235 Document 1-1 Filed 02/06/20 Page 9 of 28

GENERAL ALLEGATIONS

 

I, The Federal Policy

Il. In consideration of significant premiums paid to cover exactly the type of loss at
issue here, Federal sold the Policy to NELCO Worldwide for the policy period of December 31,
2017 to December 31, 2018,

12, The Policy provides coverage for a wide variety of criminal and fraudulent
activity, including “Computer Fraud,” “Funds Transfer Fraud,” and “Forgery.”

13, The Policy provides “Limits of Liability” for each incident of Computer Fraud,
Funds Transfer Fraud, and Forgery of $750,000.00, subject to a $25,000.00 retention, and the
Policy has a $1,000,000.00 Limit of Liability in the aggregate for all claims and liability
coverage parts.

14, The Policy also provides a Social Engineering Endorsement with Limits of
Liability of $160,000.00, subject to a $25,000,00 retention.

15. The Policy provides “Computer Fraud Coverage” for “direct loss of Money,
Securities or Praperty sustained by an Insured resulting from Computer Fraud committed by
a Third Party,”

16. The Crime Coverage Part of the Policy defines “money” as follows: “Money
means currency, coin, bank notes and bullion.”

17, The General Terms and Conditions of the Policy define “organization” as follows:

 

 

“Organization means the Parent Organization and any Subsidiary.” Item 1 of the
Declarations for the General Terms and Conditions lists “New England Lead Burning Co Inc.”

as the Parent Organization.

 

1 All emphasized terms appear in boldface in the Policy,

Cllond Mess 24905/00016/A0226847,D0CN]Vcr:3} 4°

 
Case 1:20-cv-10235 Document 1-1 Filed 02/06/20 Page 10 of 28

18. The Crime Coverage Part of the Policy defines “third party” as follows: “Third

Party means a natural person other than:
(A) an Employee; or
(B) anatural person acting in collusion with an Employee,”

19, The Crime Coverage Pari of the Policy defines “computer fraud” as follows:
“Computer Fraud means the unlawful taking of Moncy, Securities or Property resulting from
a Computer Violation.”

20. The Crime Coverage Past of the Policy defines “computer violation” as follows:
“Computer Violation means an unauthorized:

(A) entry into or deletion of Data from a Computer System;

(B) change to Data elements or program Jogic of a Computer System, which
is kept in machine readable format; or

(C) _ introduotion of instructions, programmatic or otherwise, which propagate
themselves through a Computer System,

directed solely against an Organization.”

21. The Crime Coverage Part of the Policy defines “data” as follows: “Data means
information contained in records, manuscripts, accounts, microfilms, tapes or other records,
which are processed and stored in a Computer System.”

22, The Crime Coverage Part of the Policy defines “computer system” as follows:

“Computer.System means a computer or network of computers, including its input, output,

 

 

processing, storage and communication facilities, and shall include off-line media libraries.”
23. The Crime Coverage Part of the Policy also provides “Funds Transfer Fraud
Coverage” for “direct loss of Moncy or Securities sustained by an Insured resulting from

Funds Transfer Fraud committed by a Third Party.”

Cilent Matter 24905/0001 61A6226947,00CX]Ver:3) 5
eet eee ee oe A ee om

0 eae ee me

Case 1:20-cv-10235 Document 1-1 Filed 02/06/20 Page 11 of 28

24, Funds Transfer Fraud means “fraudulent written, electronic ... instructions ...
purportedly issued by an Organization, and issued to a financial institution directing such
institution to transfer, pay or deliver Money or Securities from any account maintained by such
Organization at such institution, without such Organization’s knowledge or consent,”

25, The Policy also provides “Forgery Coverage” for “direct loss sustained by an
Insured resulting from Forgery or alteration of a Financial Instrument committed by a Third
Party.” |

26.  The'Crime Coverage Part of the Policy defines “forgery” as follows: “Forgery
means the signing of another natural person’s name with the intent to deceive, but does not mean
a signature that includes, in whole or in part, one’s own name, with or without authority, in any
capacity for any purpose. Mechanically or electronically produced or reproduced signatures
shall be treated the same as handwritten signatures,”

27, The Crime Coverage Part of the Policy defines “financial instruments” as follows:
“Financial Instrument means checks, drafts or similar written promises, orders or directions to
pay a sum certain in money, that are made, drawn by or drawn upon an Organization or by

anyone acting as an Organization’s agent, or that are purported to have been so made or drawn,

Il, NELCO Worldwide is the Victim of a Fraud

28. | NELCO Worldwide has been in business for over 85 years and, among other

things, designs and constructs radiation therapy rooms for hospitals and doctors’ groups.

 

 

me wee mas

29.  Inor around September, 2018, NELCO Worldwide experienced an electronic

attack.

Citerd Matter 2495570001 6/A6226247.DOCN[Vers)] 6
 

Case 1:20-cv-10235 Document 1-1 Filed 02/06/20 Page 12 of 28

30. In or around September, 2018, Graham's login credentials for the NELCO
Worldwide computer system were compromised, allowing the attackers undetected access to
Graham's electronic mailbox.

31, The perpetrator(s) entered NELCO Worldwide’s computer system and added two
(2) new mail rules in Graham’s mailbox,

32, One of the new mail rules directed that a blind copy of all emails to and from
Graham be sent to an address, wlewis.rwlinvestments1@gmail.com, outside of NELCO
Worldwide.

33. The second new mail rule directed that all references to the blind copies of the
emails be deleted from Graham's sent items so she or an administrator would not detect the
unauthorized entry and activity.

34, On or about September 18, 2018, Graham received an email from a person
purporting to be Harrell, another employee of NELCO Worldwide (the “Fake Harrell”).

35. In that email, the attacker, the Fake Harrell, leveraged data acquired from the
unauthorized access to Graham’s electronic mailbox and the Fake Harrell requested a transfer of
funds to pay an invoice of a long-time supplier located in Hong Kong, Hip Shing Decoration Co.
(“Hip Shing”).

"36. ~~ The Fake Harrell appeared to be forwarding an email he had received from Hip

Shing which directed NELCO Worldwide to make payment via wire to a purported Hip Shing

 

 

mee as ene men

account at the China Construction Bank,
37, In accordance with those instructions, a payment was made by NELCO

Worldwide by wire transfer initiated from United Bank in the amount of $842,131.00 (the “Hip

Shing Transfer”).

Citene Matter 24995/00010/A022 GH T.DOCXVer3) 7
fee tee 8 ee eee?

Case 1:20-cv-10235 Document 1-1 Filed 02/06/20 Page 13 of 28

38. Additionally, the email from the Fake Harrell also included Harrell’s NELCO
Worldwide signature block and contact information, further making it appear as if it had actually
been sent by Harrell.

39, Graham forwarded the Fake Harrell’s request for payment to NELCO
Worldwide’s Chief Financial Officer (“CFO”) who, in accordance with standatd procedure,
initiated payment by wire. ) |

40, ‘In or around September, 2018, Hip Shing again requested payment of the invoice.
When NELCO Worldwide informed Hip Shing that it had made a wire transfer as directed, Hip
Shing informed NELCO Worldwide that it did not make such a request and that the account
designated at China Construction Bank was not Hip Shing's.

41, _ Also in or around September, 2018, Graham received an email from a person
purporting to be a long-standing supplier of NELCO Worldwide, Patrick Grannell of Grannell
Steel (“Fake Granneil”). In the email, the Fake Grannel! requested a transfer of funds to pay an
invoice for Grannell Steel, located in the United Kingdom.

42, The Fake Grannell appeared to be forwarding legitimate wire information for
Grannell Steel’s bank account to effectuate payment.

43, In accordance with the instructions and wiring information, a payment was made
by NELCO Worldwide by wire transfer initiated from United Bank to a-bank in the United

Kingdom in the amount of $91,785.55 (the “Grannell Steel Transfer").

 

 

44, The email from the Fake Grannell was altored so that the “From” line of the email
showed an actual email address for Patrick Grannell, making it appear as though it had actually

been sent by Patrick Grannell.

Cifera Mares 249950001 6746228247, DOCK Ver-3] 8

 
 

Case 1:20-cv-10235 Document 1-1 Filed 02/06/20 Page 14 of 28

45. Graham forwarded the Fake Grannell's request for payment to NELCO
Worldwide's CFO who, in accordance with standard procedure, initiated payment by wire,

46. | NELCO Worldwide contacted Grannell Steel and was informed that it had never
received the monies that had been wired,

47, | NELCO Worldwide reported the fraudulent transfers to the authorities, but the
Fake Harrell and Fake Grannell were never discovered and the transferred funds were not
recovered,

Nil. Federal’s Denial of Coverage

48. NELCO Worldwide promptly notified Federal of the fraudulent wire transfers and
made the Claims for coverage under the Policy in or about early October, 2018.

49, Federal acknowledged receipt of the Claims and held a telephone conference with
NELCO Worldwide to discuss the facts of the fraud. NELCO Worldwide and Federal discussed
coverage under the Computer Fraud Coverage provision, the Funds Transfer Fraud Coverage
provision, and the Forgery Coverage provision.

50, NELCO Worldwide also provided additional substantive documentation to
Federal in or about November, 2018, from which Federal could have made a coverage
determination.

51. Coverage exists for the Hip Shing Transfer under the Computer Fraud Coverage

provision because by, for example, altering the “From” line of the emails sent to the NELCO

 

 

Worldwide employee, particularly the emails from the fake Harrell, to make them appear as if
they came from a NELCO Worldwide sales manager, the Fake Harrell misrepresented the
information as to who sent those emails, Because Data is defined in the Policy as any

“information contained in records [or] accounts...,” which are processed or stored in a Computer

Citera Mamar 24995/00016/A6226847,0GCX{Ver3] 9

 
 

Case 1:20-cv-10235 Document 1-1 Filed 02/06/20 Page 15 of 28

System, the act of changing the email address in the “From” line, as just one example, was an
unauthorized entry into or deletion of Data from a Computer System, a change to Data elements
or program logic of a Computer System, and/or an introduction of instructions, programmatic or
otherwise, directed against NELCO Worldwide. Thus, there was a Computer Violation, and
because that Computer Violation resulted in a fraudulently induced transfer of Money, there was
Computer Fraud.

_ 52. Computer Fraud Coverage also exists for the Hip Shing Transfer because by
obtaining Graham’s login credentials and entering two (2) new mail rules into the computer
system, the perpetrators of the two (2) frauds entered into or deleted Data from a Computer
System, and/or changed Data elements or program logic, and/or introduced instructions,
programmatic or otherwise, directed against NELCO Worldwide. These actions constitute a
Computer Violation and Computer Fraud under the Policy.

53. For the same reasons and based on the foregoing facts, there should also be
coverage for the Grannell Steel Transfer under the Computer Fraud provision of the Policy.

54, Coverage also exists under the Funds Transfer Fraud Coverage because once
Graham believed that the emails from the Fake Harrell were really from a NELCO Worldwide
manager based on the various alterations, she and the CFO became unwitting participants in the
fraud and transmitted the instructions of the perpetrators of the fraud, Fraudulent electronic

instructions were sent to a financial institution, NELCO Worldwide’s bank, when Graham

 

 

requested payment and the CFO and another employee approved it. Because NELCO
Worldwide's sales manager did not request or approve the transfers, the funds were not wired
with NELCO Worldwide’s knowledge or consent. Thus, there was a Funds Transfer Fraud, as

defined by the Policy.

Cllera Manes 24995/00016/A6226847,000%(Ver:]} 10
Case 1:20-cv-10235 Document 1-1 Filed 02/06/20 Page 16 of 28

55. There is also coverage under the Forgery Coverage provision because the Fake
Harrell wrote several emails pretending to be a NELCO Worldwide sales manager, with the
intent to deceive a NELCO Worldwide employee into a fraudulent transfer of funds, and
electronically signed those emails with the actual name of the NELCO Worldwide sales
manager. This satisfies the Policy definition of Forgery.

56, For the same reasons and based on the foregoing facts, there should also be
coverage for the Grannell Steel Transfer under the Funds Transfer and Forgery provisions of the
Policy,

57. Onor about June 21, 2019, Federal denied coverage for the Claims, stating that
coverage was not available under the Computer Fraud Coverage provision, the Funds Transfer
Fraud Coverage provision, or the Forgery Coverage provision. Despite being provided with
ample information concerning both fraudulent transactions, in its denial, Federal did not even
mention the Fake Harrell’s email and appears to have intentionally disregarded the facts relating
to it.

58. On that same date, approximately eight (8) months after being notified of the two
(2) fraudulent transactions, Federal indicated that there was coverage under the Social
Engineering Clause which provided for $100,000.00 in coverage only, and tendered payment to
NELCO Worldwide in that amount.

59, By denying coverage when the Claims were covered under the Policy and all

 

 

prerequisites to coverage were met, Federal breached its contractual obligation to NELCO

Worldwide.

Citar Matter 249951000 G/A8226947, OOCK] Ver) 11
Oe

ee

 

Case 1:20-cv-10235 Document 1-1 Filed 02/06/20 Page 17 of 28

COUNTI
(Breach of Contract)

60. NELCO Worldwide repeats and incorporates by reference paragraphs 1 through
59 as if expressly set forth herein,

61, The Policy constitutes a valid and enforceable contract between Federal and
NELCO Worldwide because NELCO Worldwide was the named insured under the Policy.

62, NELCO Worldwide has paid all premiums, provided prompt notice of the Claims,
and otherwise performed all obligations required of it under the Policy.

63. | Under the terms of the Policy, Federal must pay up to $1,000,000 for a direct loss
of Money that comes within the Policy definttions of Computer Fraud, Funds Transfer Fraud, or
Forgery.

64. As detailed above, the facts of the Claims come within all three of those Policy
provisions.

65. Federal has not paid any amounts to NELCO Worldwide in connection with the
Claims, except for $100,000 for Social Engineering Coverage. By failing to provide coverage
for the Claims, Federal has breached the terms of the Policy.

66. Asadirect and proximate result of Federal’s breach of the Policy, NELCO
Worldwide has suffered damages in an amount to be determined at trial, plus consequential
damages, attorneys’ fees, and pre- and post-judgment interest to the extent permitted by law.

COUNT

 

(Weclaratory Relief)
67, | NELCO Worldwide repeats and incorporates by reference paragraphs | through

66 as if expressly set forth herein.

Client Matter 249947000 16/AG226947,DDCXI Ver] 12
 

Case 1:20-cv-10235 Document 1-1 Filed 02/06/20 Page 18 of 28

68. Pursuant to the terms of the Policy, Federal is obligated to pay, up to the
$} 000,000 limit of liability, for a direct loss of Money that comes within the Policy definitions
of Computer Fraud, Funds Transfer Fraud, or Forgery.

69. As detailed above, the facts of the Claims come within all three of those Policy
provisions,

70. Federal disputes its legal obligation to pay the Claims.

71, NELCO Worldwide is entitled to a declaration by this Court of Federal’s
obligations under the Policy.

72. | Ancactionable and justiciable controversy exists between NELCO Worldwide and
Federal concerning the proper construction of the Policy, and the rights and obligations of the
parties thereto, with respect to the Claims for the fraudulent wire transfers in or around
September, 2018,

73. NELCO Worldwide is entitled to a declaration declaring that there is coverage
available for the fraudulent wire transfers in or about September, 2018 under the Policy, and any
other relief this Court deems proper.

COUNT Itt
(Unfair and Deceptive Acts or Practices'in Violation of G.L, c. 93A and G.L. c. 176D)

_ 74, NELCO Worldwide repeats and incorporates by reference paragraphs | through
73 as if fully set forth herein,

75.___ NELCO Worldwide and Federal are engaged in trade or commerce in the
Commonwealth of Massachusetts and their contract and Federal’s conduct thereunder took place
within the Commonwealth of Massachusetts.

73, Federal is engaged in the business of insurance within the meaning of G.L. c.

176D, §1(a).

Ctiens Matser 2409000 T6/AS228847.DOCX|Ver3] 13
 

Case 1:20-cv-10235 Document 1-1 Filed 02/06/20 Page 19 of 28

- 74, Federal engaged in unfair and deceptive acts and practices by, inter alia, the
following acts and/or omissions:

ai Misreptesenting pertinent facts or insurance policy provisions relating to .
coverages at issue;

b, __ Failing to acknowledge and act reasonably promptly upon communications with
respect to claims arising under insurance policies, _

c, Refusing to pay claims without conducting a reasonable investigation based upon
all available information;

d. Failing to affirm or deny coverage of claims within a reasonable time after proof
of loss statements have been completed;

e, Failing to effectuate prompt, fair and equitable settlements of claims in which
liability has become reasonably clear; and

f, Delaying the investigation or payment of claims by requiring that an insured or
claimant... submit a preliminary claim report and then requiring the subsequent
submission of formal proof of loss forms, both of which submissions contain
substantially the same information.

75, The actions and inactions of Federal as described above and as described in
NELCO Worldwide’s Chapter 93A Demand Letter, dated August 1, 2019, including, but not
limited to, its conduct in claims investigation and handling, constitute unfair and deceptive
claims practices in the business of insurance which are prohibited by G.L. ¢, 176D, §3(9),

76. The actions and inactions of Federal as described above and as described in

NELCO Worldwide’s Chapter 93A Demand Letter constitute unfair and deceptive acts or

practices as prohibited by both G.L, c. 93A and G.L. c. 176D.

 

aoe eee

77, As aresult of Federal's unfair and deceptive claims handling and seltlement
practices in violation of G.L, c. 93A and G.L. ¢. 176D, NELCO Worldwide has been damaged.
78, Federal’s unfair and deceptive acts or business practices were willful and

intentional,

fleet Mattes 2499§/00016/A5226847,D0GXI Ver] 14

 
 

Case 1:20-cv-10235 Document 1-1 Filed 02/06/20 Page 20 of 28

79,

determined at trial.

Accordingly, NELCO Worldwide has suffered damages in an amount to be

WHEREFORE, Plaintiff New England Lead Burning Company, Inc, d/b/a NELCO

Worldwide respectfully requests judgment against Defendant Fedcral Insurance Company as

follows:

a

Enter judgment in favor of NELCO Worldwide and against Federal for breach of

contract on Count I and award NELCO Worldwide damages in an amount to be

determined at trial, plus consequential damages, attorneys’ fees, and pre- and

post-judgment interest to the extent permitted by law;

Enter a declaratory judgment in favor of NELCO Worldwide against Federal on

Count IJ, declaring that Federal is obligated to pay NELCO Worldwide, up to the

applicable limits of the Policy, for the Claims and further declare as follows:

1.

Declare that there are two (2) claims for which NELCO Worldwide is

entitled to coverage under the Policy;

 

2. Declare that in September of 2018, NELCO Worldwide experienced an
electronic attack;
3, Declare that as part of this electronic attack, the perpetrators obtained
Graham’s login credentials, without her consent;
4, Declare that the perpetrators entered into NELCO Worldwide’s computer
system using Graham's credentials; -
| 5. Declare that the perpetrator changed data elements and/or program logic in

NELCO Worldwide’s computer system by adding mail rules to Greham’s

electronic mailbox;

Cleat Matter 2409570001 6/AS226847.DOCK[Ver3} 15

 
Case 1:20-cv-10235 Document 1-1 Filed 02/06/20 Page 21 of 28

Declare that one of the mail rules added to Graham’s electronic mailbox
redirected copies of all emails to and from Graham to one of the
perpetrators at wlewis.rwlinvestments1@gmail.com, which was an email
address outside of NELCO Worldwide;

Declare that the other mail rule that was added to Graham's electronic
mailbox directed that all references to the copies sent to
wiewis.rwiinyestments]1@email.com be deleted from Graham’s sent
items;

Declare that the perpetrator, without authorization, entered into NELCO
Worldwide’s computer system and/or changed a data element in NELCO
Worldwide’s computer system by using a fraudulent email address to
appear as though it was from another NELCO Worldwide supervisory
employee authorizing and directing electronic payment of a purported
supplier via the perpetrator’s bank account;

Declare that the perpetrator, without authorization, entered into NELCO
Worldwide’s computer system and/or changed a data element in NELCO
Worldwide’s computer system by using a fraudulent email] address to
appear as though it was from a supplier authorizing and directing

electronic payment to the perpetrator’s bank account;

 

 

10,

11.

Declare that NELCO is entitled to coverage under the Computer Fraud,

Funds Transfer Fraud and/or Forgery provisions of the Policy for each of
the claims; and

Declare that NELCO is entitled to coverage for its investigative expenses;

Ciont Mutter 24995200016/A6226847, DOCX[Ver3} 16

 
Case 1:20-cv-10235 Document 1-1 Filed 02/06/20 Page 22 of 28

" @,

Enter judgment in favor of NELCO Worldwide and against Federal! for violations
of G.L, c. 93A and G.L. c. 176D on Count I;

Find that Federal’s unfair and deceptive acts were willful and intentional and
award at least twice but no more than three times NELCO Worldwide’s actual
damages;

Award money damages, plus pre-judgment and post-judgment interest on all
counts of the Complaint;

Award NELCO Worldwide the costs of this action, including, without limitation,
attorneys’ fees and costs; and

Award NELCO Worldwide such other and further relief as the Court may deem

Just and proper.

DEMAND FOR JURY TRIAL

Plaintiff hereby demands a trial by jury on all issues so triable.

 

 

hn meen otters

Glices Mauer 2499370001 L/AGZ26247, 000%] Ver3) i7

 
 

soe ore n oe
«

Case 1:20-cv-10235 Document 1-1 Filed 02/06/20 Page 23 of 28

Dated: January 3, 2020

NEW ENGLAND LEAD BURNING
COMPANY, INC, d/b/a NELCO
WORLDWIDE

By its attorneys,

Sp ta

Thomas J, Conte, Esq.

BBO #566092

James P, Hoban, Esq.

BBO #633929

Alexandra N. Mansfield, Esq.
BBO #697163

Mirick, O’Connell, DeMallie & Lougee, LLP
100 Front Street

Worcester, MA 01608-1477
Phone: (508) 791-8500

Fax: (508) 791-8502
tconte@mirickoconnell.co

jhoban@mirickoconnell.com
amansfield@mirickoconnell.com

 

 

LN EM A SS

Cllény Molter 24995000) G/AS226867. DOCX[Ver3]

 

18
Case 1:20-cv-10235 Document 1-1 Filed 02/06/20 Page 24 of 28

 

 

 

 

 

 

 

CIVIL ACTION COVER pocxerwo B.L.S, Trial Court Of Massnchusotta Superlor Court Department County:
SHEET - SUFFOLK .
PCAN : : DURENDANTS) —
Now England Lead Buming Company, Inc, d/b/a NELCO Worldwide Federal Insurance Company
2 Burilngton Wonds Dive, Sulla 300 202B Hall's Mill Road
Burlington, MA 01803 ‘ Whitehouse Station, NJ 08833
PagaNeY, DDR Hi ‘HONE Board af Ber Oversccre number ATTORNED oF known)
James P, Hoban, Exq., BBO #433920
Alexandra N. Mansfield, Esq, BBO #897163
Mirtck, O'Connell, DeMailla & Lougeo, LLP
100 Front Streel, Worcester, MA 01808-1477; (608) 791-8500

 

 

Origin Code Original Complaint

TYPE ACTION AND TRACK DESIGNATION (sce raversa side) CODE NO. TYPE OF ACTION (apeclly) TRACK IS TAS A JURY CAGH® VES

BKA (8) (X) Yes ( ) No ‘
Bi. = Claims related to or arising out of an Insurance polley, TRACK (8), Yea, a Jury lg claimad

 

 

the Funds Transfer Fraud Covarege provision, and Forgery Coverage provision and oihar clauses, and damages for breach of contrac! dus to Federal’s

The following is o full and detalled statement of the facts on which plaindif relies to determing sligibility in to The Business Litigation Session.

    

      
 
 

        

       

      

   
 

5 5 E

 

This aelian Is brought by Eng ead Buming peny, Inc, d/b/a OW do (NE da’) against Federal Insurarica Company
(‘Fedral’) for breach of contract, declaralary relief, and violations of Massachusells Generel tows Chapt nd 1760, arising out of Federals unjustified
refusal to provide coverage under en insurance policy It sold to NELCO Worldwide,
NELCO Worldwide {s the named Insured under Fedaral Forefront Porifotio 3,0 Policy Number 6225-5804 (the "Policy*), which specifically provides covera:
for losses resulting from “Computer Fraud," ‘Funda Transfer Fraud," and “Forgery.”
NELCO Worldwide was the vicilm of two (2) ssparats Intemational wire transfer frauds on or abou! Septembar 12, 2016 and September 27, 2016,
respectively, in which a NELCO Worldwide employae was dacaived by emalls from Parpatrators of the fraud ferged to appear as if thay ware coming from
another NELCO Worldwide employee, and a supplicr rasulling In the transfer of a tetal of $933,016.55 to two (2) overseas accounts.
‘ To effectuate this scheme, {ha perpetrators obtatned the employee's lagin cradanilals end, thereafter, entered the NELCO Worldwide computer system to
monitor NELCO Worldwide's email and financial trensacilons. tn this regard, the perpetrators added two (2) new mall relas, one to direct a blind copy of all
emalls to and from the employes to an address oulsida NELGO Worldwide and the other fo cover thelr electronic tracks by déleling all such emalls fram tha
employae's sent items, so that nelthar sho nor on administrator would detect the unauthorized entry and/or the forwarding of all emalls sent and racalved by h
This allowad the: altackers to covartly monitor afl communications and facilitated thelr ability to fraudulently communicate with NELCO Worldwite's pareonnel,
NELCO Worldwids purchaged the Polley, and the Peilcy Is designed, to protect NELCO Worldwide sgalnst practsely (he type of loss It has now Incuned a
& rasull of the two (2) fraudulent wite transfers, Yat despite the fact that NELCO Worldwide paid {ts premiums, gave prompi notice of the fraud to Federal, and
cooparated fully and completely with Federal’s inquiry Into the fraud, Federal has falied and rafused to pay NELCO Worldwide's claims for coverage undar the
Policy ihe “calms, except belaladly for Social Enginearing coverage In tha amount of $100,000, This refusal to pay constitutes a braach of Federel’s
contractual obligations.
NELCO Worldwide seeks a daclaration that there Is coversge for the Clalms under the Policy, particularly, under the Camputar Fraud Coverage provision,

      

 

 

unreasonabls fallure te honor lis abligation under the Polley to cover the Clalms, -

NELCO Worldwide also seaks. damages from Federel under G.L. 9, 83A, for, inter alta, Intentionally and wrongfully delaying the Payment of amounts whi
were Indisputably dua as early as Octobor or Novamber 2018 undar one coverage (Social Enginearing) while purportedly ‘invasilgating" coverage under tha
other provisions for epproximalaly an additional seven (7) months, without eny justiicailon or excuse for that delay, and the misslating and disragarding of

anal facts in an effort to justify Hs wrongful denial of eaverege. Asa rasuil, NELCO Worldwide seeks an awerd of muilipla damages, os well ae Ils altorne
feas and costs,

 

* A Special Tracking Order shall be created by the Presiding Justice of the Business Litigation Session ot ihe Rule 16 Conference,

 

. =

 

aoe tee owe

 

PLEASE IDENTIFY, BY CASE NUMBER, NAME AND COUNTY, ANY RELATED ACTION FENDING IN THE SUPERIOR COURT DEPARTMENT,

 

“Thereby certify that Thave complied with the requirements af Rule Sof the Supreme Judiaial Gaunt Unifonn Ru [ea on Dispute Resolution (S)C Rule 1:16)

 

requiring that I provide my clients with Informatlun about eourt-connected disput lution serviges anghdl them the advantages and
disadvan of the varioun methods.” Signature of Attomey of Record, pa Sheen Nie Oa

 

 

 
Cage 1:20-cv-10235 Document 1-1 Filed 02/06/20 Page 25 of 28

“9

 

 

i
i ,
~ ys
s \ No ‘ Ky .
» , | i
| COMMONWEALTH OF MASSACHUSETTS
SUFFOLK,SS, | * SUPERIOR COURT DEPARTMENT
1. | OF THE TRIAL COURT
SUFFOLK DIVISION
ioe! : CIVILACTIONNG. 20-0037 -Sr
t
— WHREL GL14-2020(19§)
NEW ENGLAND LEAD BURNING - AODSU «.
COMPANY, INC. d/b/a NELCO 4 V3.0 SPH Atom
WORLDWID 1
Plaintiff =} |
MOTION FOR SPECIAL
v. PROCESS SERVER
FEDERAL INSURANCE COMPANY,
Defendant

 

 

The Plaintiff New England Lead Burming Company, Inc. d/b/a NELCO Worldwide

ar moves that the|Court, pursuant to Mass. R. Civ. P. 4C, appoint a special process server,

: = Francis J, an & Asaociates, by its constables, agents or disinterested persons who are

 

qualified, overjthe age of eifhteen, knowledgeable in the service of process and who are not

- = parties in this action, because of special knowledge, long experience and the need-for immediate
> ' 2.

q

+f
a
’

service upon the DefgndantiFederal Insurance Company. = 3
ry
’ ; oT 1
>
; Gd
e 28 — Te :
> 7 2 ~
.
co .

 

~~ ee em ee ew oe ms

 

(CUcan Manser 24995100016/48933797,. DOCK

-— «= © oF
Case 1:20-cv-10235 Document 1-1 Filed 02/06/20 Page 26 of 28

ome

Dated: January <> , 2020

(Ciiens Maer 24 9500016/40033707.000X

 

08 eer se

te en

——

 

“—— - ~

NEW ENGLAND LEAD BURNING
COMPANY, INC. d/b/a NELCO
WORLDWIDE

By its attorneys,

5b. WT

Thomas J. Conte, Bsq.°

BBO #566092

James P. Hoban, Esq.

BBO #633929

Alexandra N. Mansfield, Esq.

BBO #697163

Mirick, O'Connell, DeMallie & Lougee, LLP

100 Front Street

Worcester, MA 01608-1477

Phone: (508) 791-8500

Fax: (508) 791-8502

jh irickoconnell.com
ansfi irickaco’ m
Case 1:20-cv-10235 Document 1-1 Filed 02/06/20 Page 27 of 28

\ il
,
Commonwealth of Massachusetts ots fe
County of Suffolk Gi
The Superior Court 8

CIVIL DOCKET#: SUCV2020-00037-BLS2

. Wy
PoORRAL Ob u-eozp
a - Mong ult 3. C,'
Case: New England Lead Burning Company, Inc. v. Federal Ins. Co. TRY, gam,

OTICE OF ACCEPTANC TO BUSINESS LITIGATION SESSION
This matter has been accepted into the Suffolk Business Litigation Session. It has
been snare to BLS2,

Hereafter, as shown above, all parties must include the initials "BLS2" at the end of
the docket number on all filings.

Counsel for the plaintiff(s) is hereby advised that within seven (7) days of the filing
of an appearance, answer, motion or other response to the complaint by or on behalf of the
defendant(s) which has been served with process within the time limitation of Mass. R. Clv.
P, 4()), or such other time as may be modified by the Court, he or she shail send notice
" thereof to the appropriate BLS Session Cierk at Suffolk Superior Court, Three Pemberton
Square, Boston, MA 021:08.

 

 

Uponjreceipt of such notice, the Court will issue a Notice of Initial Rule 16
Conference for purposes of meeting with all counsel. Before the Rule 46 Conference,
counsel sal discuss with their clients and with opposing counsel whether the parties
will participa te in the BLS Project on Discovery (counsel are directed to
hitp:/Awww.mass.gov/courts/court-info/trial-court/sc/sc-bis-gen.htm! for description of the
Project). Counsel may indicate their respective client's participation by completing, filing
and serving the attached form. If by the date of the initial Rule 16 Conference, not all
parties havelgiven notice of their participation, counsel shall be prepared to discuss at
that conference whether: their clients will participate in the Project.

The Gourt requests that plaintiff's counsel serve on opposing parties a copy of
this notice and the attached form.

Dated: ! ‘/ 2 Ind
/ |

(\
Janet L-“Sanders

Justice of the Superior Court &
Administrative Justice of the Business Litigation Session

 
Case 1:20-cv-10235 Document 1-1 Filed 02/06/20 Page 28 of 28

‘ ° os . 88) .
wasted AW20Z8
oe is ayecommonwealth of Massachusetts fot fy

-BODBL/T34,/5

ee

County of Suffolk
‘ The Superior Court

CIVIL DOCKET#:

 

Case:

 

’
e
t
5
8

{

As you may know, the Business Litigation Session began implementing a Discovery
Project in January, 2010. This project Is available on a voluntary basis for all new cases
accepted into the BLS ‘and for cases which have not previously had an Initial case
management conference. Counsel should be prepared to discuss the project with the Court
at the initlal|case management conference, For a detailed copy of the BLS Discovery
Project, counsel are directed to the Trial Court home page at:
nn Se ee Ne ees ene I)"

i

 

If a party is willing to participate in the project, that party's counsel should so indicate
below and return this form to the appropriate session clerk.
{
Yes, is willing to participate In the Discovery Project.
(Party's Name)

 

 

 

 

Case Name

 

Docket Number QIVIL DOCKET#:

!
Counsel For 1 Date

 

 

Firm Name and Address:

 

 

Piease compere this form and return it to:

 

Helen Foley, Asst. Clerk OR Richard V. Muscato, Jr., Asst. Clerk
BLS1} Room 1309 BLS2, Room 1017
3 Pemberton Square 3 Pemberton Square

Boston, MA 02108 Boston, MA 02108

 
